DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant amended claims 9, 16, and 17 on 12/3/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0151693) (hereafter Li).
Regarding claim 1, Li discloses a method of forming a semiconductor device, the method comprising: 
depositing a film 48 (Fig. 6, paragraph 0028) over a dielectric layer 46 (Fig. 6, paragraph 0028), the dielectric layer 46 (Fig. 6) being over a first fin (first 42 from the left corner of Fig. 6, paragraph 0028), a second fin (second 42 from the left corner of Fig. 6, paragraph 0028), and within a trench (region between first 42 and second 42 from the left corner of Fig. 6) between the first fin (first 42 from the left corner of Fig. 6, paragraph 0028) and the second fin (second 42 from the left corner of Fig. 6, paragraph 0028); 
etching (see Fig. 7 and paragraph 0030) top portions of the film 48 (Fig. 6); 
after etching (see Fig. 7 and paragraph 0030) the top portions of the film, performing a treatment (see Fig. 14 and paragraph 0044, wherein “The dummy gates 70 and the dummy dielectric layer 46 are removed in one or more etching steps”) on the dielectric layer 46 (Fig. 13, paragraph 0044) to remove impurities (see paragraph 0035, wherein “residue”), the treatment (see paragraph 0044, wherein “dry or wet etching”) comprising bombarding the dielectric layer 46 (Fig. 13) with radicals; and 
filling (see Fig. 8 and paragraph 0032) the trench (region between first 42 and second 42 from the left corner of Fig. 7) over the remaining portions of the film 73 (Fig. 7, paragraph 0030).  
Regarding claim 2, Li further discloses the method of claim 1, wherein the depositing the film 48 (Fig. 6) comprises using a silane (see “silane (SiH.sub.4)” in paragraph 0057) as a precursor.  

Claims 9, 10, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 2018/0315752) (hereafter Fan).
Regarding claim 9, Fan discloses a method of forming a semiconductor device, the method comprising: 
depositing a dielectric layer (54 and 58 in Fig. 6A, paragraph 0022) over a first fin (first 56 from the left corner of Fig. 6A, paragraph 0022) and a second fin (second 56 from the left corner of Fig. 6A, paragraph 0022), the dielectric layer (54 and 58 in Fig. 6A) covering sidewalls and a bottom surface of a trench (region between first 56 and second 56 from the left corner of Fig. 6A) between the first fin (first 56 from the left corner of Fig. 6A) and the second fin (second 56 from the left corner of Fig. 6A);
forming a first film 60 (Fig. 6A, paragraph 0023) over the dielectric layer (54 and 58 in Fig. 6A); 
etching (see Figs. 6B and 7B; and see paragraph 0026) top portions of the first film 60 (Fig. 6B); 
removing (see Fig. 14 and paragraph 0044, wherein “The dummy gates 70 and the dummy dielectric layer 46 are removed in one or more etching steps”) first impurities 96 (Fig. 15A, paragraph 0042) from a surface of the dielectric layer (54 and 58 in Fig. 6A) with a bombardment (see “oxidation process” in paragraph 0042) of radicals, the bombardment (see paragraph 0042) forming a first oxide layer 96 (Fig. 15A, paragraph 0042) on remaining portions of the first film 70 (Fig. 15A); 
performing a chemical oxide removal process (see Fig. 17A and paragraph 0046, wherein “The sacrificial oxide 96 may be removed in the same etching step(s) used to remove the dummy dielectric layer 58”) to remove the first oxide layer 96 (Fig. 16A); and 
after performing  (see Fig. 17A and paragraph 0046) the chemical oxide removal process, filling (see Fig. 18A and 0046) the trench (region between first 56 and second 56 from the left corner of Fig. 18A).  
Regarding claim 10, Fan further discloses the method of claim 9, wherein the radicals (see paragraph 0042, wherein “oxygen-containing environment”) comprise hydroxyl radicals or oxygen radicals.  
Regarding claim 16, Fan discloses a method of forming a semiconductor device, the method comprising: 
forming a first fin (first 56 from the left corner of Fig. 6A, paragraph 0022) and a second fin (second 56 from the left corner of Fig. 6A, paragraph 0022), the first fin (first 56 from the left corner of Fig. 6A) and the second fin (second 56 from the left corner of Fig. 6A) extending from a substrate 50 (Fig. 6A, paragraph 0009); 
forming a dummy dielectric layer 58 (Fig. 6A, paragraph 0022) over exposed surfaces of the first fin (first 56 from the left corner of Fig. 6A), the second fin (second 56 from the left corner of Fig. 6A), and the substrate 50 (Fig. 6A); 
forming a dummy gate 60 (Fig. 6A, paragraph 0023) over the first fin (first 56 from the left corner of Fig. 6A) and the second fin (second 56 from the left corner of Fig. 6A), the forming the dummy gate 60 (Fig. 6A) comprising a first cycle including: 
depositing a first film 62 (Fig. 6A, paragraph 0024) over the dummy dielectric layer 58 (Fig. 6A); 
etching (see Figs. 6B and 7B; and see paragraph 0026) top portions of the first film 62 (Fig. 6B); and 
removing (see Fig. 14 and paragraph 0044, wherein “The dummy gates 70 and the dummy dielectric layer 46 are removed in one or more etching steps”) first impurities 96 (Fig. 15A, paragraph 0042) from a surface of the dummy dielectric layer 58 (Fig. 15A) with a bombardment (see paragraph 0042, wherein “oxygen-containing environment”) of hydroxyl radicals or oxygen radicals; 
forming an interlayer dielectric 88 (Fig. 10A, paragraph 0034) over the first fin (first 56 from the left corner of Fig. 10A) and the second fin (second 56 from the left corner of Fig. 10A); and 
removing (see Fig. 17B and paragraph 0045) the dummy gate 70 (Fig. 16B).  
Regarding claim 19, Fan further discloses the method of claim 16, wherein the first impurities 96 (Fig. 15A, paragraph 0042) are formed by the etching top portions of the first film 62 (Fig. 15A) and the removing (see Fig. 14 and paragraph 0044, wherein “The dummy gates 70 and the dummy dielectric layer 46 are removed in one or more etching steps”) the first impurities 96 (Fig. 15A, paragraph 0042) is performed after forming the first film 62 (Fig. 6A, paragraph 0024).  
Regarding claim 20, Fan further discloses the method of claim 16 further comprising performing a chemical oxide removal process (see Fig. 17A and paragraph 0046, wherein “The sacrificial oxide 96 may be removed in the same etching step(s) used to remove the dummy dielectric layer 58”) to remove an oxide layer 96 (Fig. 15A, paragraph 0042) after removing (see Fig. 14 and paragraph 0044, wherein “The dummy gates 70 and the dummy dielectric layer 46 are removed in one or more etching steps”) the first impurities 96 (Fig. 15A, paragraph 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Lee et al. (US 2017/0365674) (hereafter Lee).
Regarding claim 3, Li discloses the method of claim 1, however Li does not disclose the depositing the film is performed at a temperature in a range of 100 "C to 750 C.  
Lee discloses the depositing the film 950 (Fig. 9B, paragraph 0046) is performed at a temperature (see paragraph 0046, wherein “The growth temperature may be from about 250° C. to about 650° C”) in a range of 100 "C to 750 C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the depositing the film is performed at a temperature in a range of 100 "C to 750 C, as taught by Lee, since the deposition temperature (Lee, paragraph 0045) of the sacrificial film 950 (Lee, Fig. 9B, paragraph 0045) is kept below 600° C., such as below 500° C., or below 400° C., in order to reduce or minimize the thermal impact on the threshold voltage of the metal-gate/high-k dielectric stack previously formed. In addition, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Li discloses the method of claim 1, however Li does not disclose the etching top portions of the film is performed at a temperature in a range of 100 "C to 700 C.  
Lee discloses the etching top portions of the film 950 (Fig. 9B, paragraph 0046, wherein “The growth temperature may be from about 250° C. to about 650° C”) is performed at a temperature in a range of 100 "C to 700 C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the etching top portions of the film is performed at a temperature in a range of 100 "C to 700 C, as taught by Lee, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Li discloses the method of claim 1, however Li does not disclose the treatment is performed at a temperature in a range of 300 "C to 900 C.  
Lee discloses the treatment (see paragraph 0046, wherein “The growth temperature may be from about 250° C. to about 650° C”) is performed at a temperature in a range of 300 "C to 900 C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the treatment is performed at a temperature in a range of 300 "C to 900 C, as taught by Lee, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 8, Li discloses the method of claim 1, however Li does not disclose the treatment is performed at a pressure in a range of 0.01 Torr to 760 Torr.  
Lee discloses the treatment (see paragraph 0046, wherein “The range of operation pressure may be from 10 Torr to 760 Torr.”) is performed at a pressure in a range of 0.01 Torr to 760 Torr.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the treatment is performed at a pressure in a range of 0.01 Torr to 760 Torr, as taught by Lee, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Lai et al. (US 2019/0165125) (hereafter Lai).
Regarding claim 4, Li discloses the method of claim 1, however Li does not disclose the depositing the film is performed at a pressure in a range of 0.1 Torr to 0.5 Torr.  
Lai discloses the depositing the film 502 (Fig. 5A, paragraph 0027) is performed at a pressure (see paragraph 0027, wherein “a pressure between about 0.2 Torr and about 1.0 Torr”) in a range of 0.1 Torr to 0.5 Torr.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the depositing the film is performed at a pressure in a range of 0.1 Torr to 0.5 Torr, as taught by Lai, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Zhang et al. (US 2021/0134976) (hereafter Zhang).
Regarding claim 5, Li discloses the method of claim 1, however Li does not disclose the radicals comprise OH* or 0*.  
Zhang discloses the radicals (see “oxygen” in paragraph 0013) comprise OH* or 0*.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to form the radicals comprise OH* or 0*, as taught by Zhang, since using the second patterned photoresist layer (Zhang, paragraph 0018) as a mask, etching the first hard mask layer to form a fourth opening, where the fourth opening exposes the dummy gate structure at the first region; along the fourth opening, removing the dummy gate structure.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 9 above, and further in view of Chu et al. (US 2021/0091222) (hereafter Chu).
Regarding claim 14, Fan discloses the method of claim 9, however Fan does not disclose the chemical oxide removal process is performed at a temperature in a range of 10 0C to 90 C.  
Chu discloses the chemical oxide removal process (“oxide removing process” in paragraph 0021) is performed at a temperature (see paragraph 0021, wherein “88° C”) in a range of 10 0C to 90 C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan to include the chemical oxide removal process is performed at a temperature in a range of 10 0C to 90 C, as taught by Chu, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 15, Fan discloses the method of claim 9, however Fan does not disclose the chemical oxide removal process is performed at a pressure in a range of 0.1 Torr to 5.0 Torr.  
Chu discloses the chemical oxide removal process (“oxide removing process” in paragraph 0021) is performed at a pressure (see paragraph 0021, wherein “10 mTorr”) in a range of 0.1 Torr to 5.0 Torr.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan to include the chemical oxide removal process is performed at a pressure in a range of 0.1 Torr to 5.0 Torr, as taught by Chu, since such a modification would have involved discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allowable Subject Matter
1. 	Claims 11-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 11 would be allowable because a closest prior art, Fan et al. (US 2018/0315752), discloses the filling (see Fig. 18A and 0046) the trench (region between first 56 and second 56 from the left corner of Fig. 18A) comprises one or more additional cycles, each of the one or more additional cycles comprising: forming an additional film (102 and 104 in Fig. 18A, paragraph 0009) over the dielectric layer 54 (Fig. 18A) but fails to disclose etching top portions of the additional film; and removing additional impurities from the surface of the dielectric layer with a bombardment of radicals. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, the method comprising: etching top portions of the additional film; and removing additional impurities from the surface of the dielectric layer with a bombardment of radicals in combination with other elements of the base claim 9. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 12 and 13 depend on claim 11.
In addition, claim 17 would be allowable because a closest prior art, Fan et al. (US 2018/0315752), discloses forming a dummy gate 60 (Fig. 6A, paragraph 0023) over the first fin (first 56 from the left corner of Fig. 6A) and the second fin (second 56 from the left corner of Fig. 6A) but fails to disclose forming the dummy gate comprises additional cycles, each cycle comprising: depositing an additional film over the dummy dielectric layer; TSMP20202589USooPage 8 of ioetching top portions of the additional film; and removing second impurities from the surface of the dummy dielectric layer with another bombardment of hydroxyl radicals or oxygen radicals. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, the method comprising: forming the dummy gate comprises additional cycles, each cycle comprising: depositing an additional film over the dummy dielectric layer; TSMP20202589USooPage 8 of ioetching top portions of the additional film; and removing second impurities from the surface of the dummy dielectric layer with another bombardment of hydroxyl radicals or oxygen radicals in combination with other elements of the base claim 16.
Furthermore, claim 18 would be allowable because a closest prior art, Fan et al. (US 2018/0315752), discloses forming a first film 60 (Fig. 6A, paragraph 0023) over the dielectric layer (54 and 58 in Fig. 6A); and removing (see Fig. 14 and paragraph 0044, wherein “The dummy gates 70 and the dummy dielectric layer 46 are removed in one or more etching steps”) first impurities 96 (Fig. 15A, paragraph 0042) from a surface of the dielectric layer 58 (Fig. 15A) with a bombardment (see “oxidation process” in paragraph 0042) of radicals but fails to disclose removing the first impurities is performed before forming the first film. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, the method comprising: removing the first impurities is performed before forming the first film in combination with other elements of the base claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813